OPINION ON PETITION TO REHEAR
JOHN W. WILSON, Special Judge.
The appellees, Camel Manufacturing Company and Aetna Casualty & Surety Company, have respectively filed a petition to rehear.
If we correctly understand, the appellees’ counsel seems to think we overlooked the case of Drinnon v. Knox Mfg. Co., Tenn., 481 S.W.2d 380. This case was not overlooked and, at the time the opinion in the instant case was prepared, we had before *222us the Southwestern Advance Sheet, as well as a copy of the opinion prepared by Mr. Justice Chattin, who wrote the opinion in the Drinnon case.
In the instant case, we discussed at length the facts of the case and there is no conflict with the holding in the Drinnon case.
The petition to rehear is respectfully denied.
DYER, C. J., and CHATTIN, HUM-PHREYS and McCANLESS, JJ., concur.